Citation Nr: 1409592	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as due to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued a 10 percent rating for a right knee disability.  The claims file was subsequently transferred to the RO in Seattle, Washington.  

In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In July 2012, the Veteran testified before the undersigned at a travel board hearing.  Transcripts of both hearings have been associated with the claims file.  During the July 2012 hearing, the Veteran submitted additional evidence to the Board.  However, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that the Veteran reported at his July 2012 travel board hearing that his right knee disability prevented him from working.  Accordingly, the Board finds that a claim for a TDIU as due to a right knee disability has been raised.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating for a right knee disability.  Moreover, the RO considered this issue in the June 2012 and June 2013 supplemental statements of the case.  Therefore, the Board has characterized the appeal to include a claim for a TDIU as due to service-connected right knee disability.  
  
In October 2012, the Board remanded the Veteran's claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from February 2012 to December 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issues of entitlement to service connection for avascular necrosis of the body, including the bilateral legs, knees, hips, back, shoulders, elbows, wrist bones, fingers, and thumbs, have been raised by the record, but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability based on limitation of motion has been manifested by extension limited at most to 3 degrees and flexion limited at most to 80 degrees.  There is no subluxation or ankylosis.  There is x-ray evidence of arthritis.  There is also evidence of a dislocated semilunar cartilage, but there is no evidence of frequent episodes of locking, pain, and effusion.  

2.  For the period from June 13, 2006 through October 24, 2006, the Veteran had slight instability of the right knee.    

3.  The Veteran's service-connected right knee disability combines to a 20 percent rating for the period from June 13, 2006 through October 24, 2006, and combines to a 10 percent rating since October 24, 2006.  

4.  The Veteran has work experience as an engineer and in sales; he has 2 1/2 years of a college education and has Chinese speaking skills.

5.  The weight of the competent and probative evidence indicates that the Veteran's service-connected right knee disability does not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5258, 5260, 5261 (2013).

2.  The criteria for a 10 percent rating, but no higher, for right knee instability have been met for the period from June 13, 2006 through October 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a TDIU as due to a service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Regarding the Veteran's claim for an increased rating, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The August 2006 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

With respect to the Veteran's claim for a TDIU, he was not provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  However, the Veteran had actual knowledge as to the criteria for entitlement to a TDIU, as his claim for a TDIU had previously been denied in March 2008, and he had received a notification letter regarding the criteria for a TDIU and how disability evaluations and effective dates are assigned, in July 2007 prior to his claim being denied.  Further, the Veteran's statements and the Veteran's representative's statements at the July 2012 travel board hearing showed that the Veteran clearly had actual knowledge of what was required to support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error).  Therefore, the notice error did not affect the essential fairness of the adjudication of the claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, and hearing testimony.

Moreover, with respect to the Veteran's July 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining the Veteran's updated VA medical records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained the Veteran's updated VA medical records and scheduled him for a June 2013 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2013).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2013).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5020, which pertains to synovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2013).  Synovitis is rated on the limitiation of motion of affected parts as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; Diagnostic Code 5260, which pertains to limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2013). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no report of VA examination demonstrates any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the right knee has not been demonstrated.  

VA and private medical reports dated from June 2006 to December 2012 show that the Veteran received intermittent treatment for his right knee disability.  He suffered intermittent right knee pain and utilized a right knee brace as well as a wheelchair.  

VA medical records dated in June 2006 show that the Veteran had injured his right knee 3 months ago.  He complained that since his injury, he had experienced daily pain with swelling and instability.  He wore a hinge brace and reported suffering from locking, grinding, popping, and catching.  Examination revealed a slow gait with pain, effusion with lower extremity edema, and tenderness at the medial joint line, lateral joint line, and patella.  Range of motion testing of the right knee showed 100 degrees flexion and 0 degrees extension.  Lachman's test was 1-2+ lax, and varus stress was 1+ lax.  McMurray's was positive, but valgus stress was negative.  An x-ray showed moderate degenerative joint disease in the right knee.  The physician diagnosed the Veteran with history of motor vehicle accident with instability, continued pain, and swelling.  He suspected anterior cruciate ligament and meniscus tear.  The physician indicated that he did not order a wheelchair for the Veteran and felt awkward ordering a van for him.  He noted that the Veteran should be weight bearing as tolerated with his brace and that he should continue to walk to avoid muscle atrophy, which might worsen his condition.      

In a July 3, 2006 private medical report, the Veteran indicated that he was in a wheelchair most of the time and that he otherwise used a cane when navigating his house.  Examination revealed diffuse tenderness all over the joint, especially over the lateral collateral ligaments and inferior patella region and joint line.  There was no evidence of effusion, but there was minimal wasting of the quadriceps above the patella.  Range of motion testing showed 80 degrees flexion and -5 degrees extension, which the physician indicated was "full range."  McMurray's was negative.  Valgus and varus stress were painful.  Anterior drawer and posterior drawer signs were 2 mm each way with some tenderness.  In a July 6, 2006 private medical report, the Veteran wore bilateral open patella knee braces.  There was diffuse tenderness over the right knee, as well as mild edema, but the physician indicated that the edema might be simple exacerbation secondary to the braces.  Range of motion testing showed 80 to 90 degrees flexion and 0 degrees extension, and there was mild tenderness throughout range of motion.  McMurray's was nonspecific.  The Veteran insisted that he had been referred for operative management of a fracture in the right knee, but the physician found negative x-rays.  A July 2006 MRI of the right knee revealed a large complex tear of the posterior horn and body of the lateral meniscus with near complete loss of the substance of the meniscus, tri-compartment cartilage loss that was most severe within the lateral aspect of the lateral joint compartment with several small foci of subchondral edema in the adjacent lateral femoral condyle and tibial plateau, and irregularity and thinning of articular cartilage throughtout the patellofemoral joint and medial joint apartment.  In a July 24, 2006 private medical report, the physician informed the Veteran that the MRI had not revealed any obvious fractures, but the Veteran disagreed, indicating that he had previous training as a paramedic and was well-versed in MRIs.  The physician discussed with the Veteran that no acute fractures had been revealed in both a previous or current radiology report.  Examination revealed that the Veteran did have increased pain with increased use diffusely and bilaterally.  Range of motion testing showed 120 degrees flexion and 0 degrees extension.  There was mildly positive anterior drawer bilaterally.  There was no medial collateral ligament or lateral collateral ligament laxity appreciated, but there was tenderness with varus stress bilaterally.  The physician noted that the Veteran's medical care had been slightly complicated by the Veteran's personal interpretations of his MRI results and perseverance of asserting facts that were not supported by the literature.  

In an August 2006 VA medical report, the Veteran reported that he had received an arthroscopy in Taiwan after his most recent right knee injury.  According to the Veteran, he had a large amount of avascular necrosis in the knee and was told that a total knee replacement had to be performed.  However, the physician noted that his symptoms were more mechanical in nature, as the Veteran reported daily swelling, locking, popping, and catching of the knee.  His pain limited him, and he was now in a motorized cart.  Examination revealed no obvious effusion in his right knee.  He had full flexion and extension, though he reported that it was painful, and he was stable medially and laterally.  The physician found that the Veteran had mechanical symptoms in his knee, as well as some lateral compartment arthritis.  In an August 2006 private medical report, the physician noted that the Veteran was convinced that his MRIs showed avascular necrosis of the right knee and hip, but the reports of those studies did not mention any avascular necrosis.  Range of motion testing revealed 127 degrees flexion and 3 degrees extension.  The right knee had 8 degrees of valgus on extension, but it was stable to varus and valgus stress.  Anterior and posterior drawer signs were negative.  Tenderness was greatest over the condyles more than the joint line and positive to mild lateral joint line crepitus with McMurray's maneuver.  The physician diagnosed the Veteran with severe degenerative joint disease of the right knee.  She discussed with the Veteran at length that there was no sign of any avascular necrosis on the MRI of his knee.  She also found that he was not a surgical candidate based on his age and prognosis.  

An October 2006 private medical report shows that the Veteran complained of knee pain.  He used a motorized scooter and bilateral knee braces.  Examination revealed antalgic gait.  There was no effusion or quadriceps atrophy.  Range of motion testing showed 125 degrees flexion and 0 degrees extension.  The right ligaments were stable, and Lachman was 2+.  McMurray's was negative bilaterally.  The Veteran was diagnosed with bilateral knee pain and lateral compartment arthritis in the right knee.  The physician found that in the absence of an effusion, it was unlikely that the Veteran had chondral or meniscal pathology that would be amenable to improvement with an arthroscopy.  Although the Veteran did have lateral compartment narrowing, this was not severe to the point that he would require an arthroscopy.  

On VA examination in May 2007, the Veteran complained of daily right knee pain, swelling, morning stiffness, crepitation, popping, locking, and collapsing.  He reported that his range of motion was chronically reduced and that repetitive motion increased the pain.  He used a stabilizer type brace, as well as a cane, and could walk 50 feet.  He also used a motorized wheelchair.  Examination revealed tenderness at the patellofemoral joint and 2+ crepitation on movement of the patellofemoral joint.  There was also tenderness laterally and medially.  The Veteran had no effusion, but there was mildly increased pain on repetitive movement without additional motion loss.  Range of motion testing showed 90 degrees flexion and 0 degrees extension.  There was no evidence of lateral collateral, medial collateral, or cruciate ligament laxity.  McMurray's was negative, and there was no quadriceps atrophy or weakness.  The Veteran was diagnosed with chondromalacia of the patella status post arthroscopy with early degenerative changes by MRI.  The examiner did not find that flare-ups would result in additional motion loss, fatigue, or incoordination.  

The Veteran testified at a DRO hearing in August 2009 and testified before the Board at a travel board hearing in July 2012.  Testimony revealed, in pertinent part, that the Veteran had to use a motorized wheelchair because of his right knee condition.  The Veteran testified that he had a lot of right knee pain, for which he took prescription medication.  He reported that he could only walk to his bed without his power chair.  He stated that his doctors had informed him that he could not walk because he had spiral fractures.  He maintained that his knee was very unstable and that it could not tolerate weight for very long before it gave out.  He indicated that his right knee would pop and click as he performed range of motion.  He also testified that his doctors informed him 6 months ago that his knee x-rays showed a lot of degenerative changes.  

On VA examination in September 2010, the Veteran reported that his right knee would swell on a daily basis.  He complained that his right knee was sore, stiff, and painful.  He stated that he did not bear weight on his right knee and that if he moved it, he would feel pain.  He denied any trauma, injurious episodes, or falls because he could not bear weight on his knees.  He indicated that repetitive motions caused his knee to grind, click, and pop, but there was no locking sensation.  He maintained that repetitive motion caused more pain.  The right knee was examined in a wheelchair, as the Veteran would not get out of his wheelchair.  Examination revealed that the Veteran had 110 degrees flexion and 0 degrees extension.  He complained of pain at the terminal portion of flexion, and this limited him times all three repetitions, but the examiner found that "[i]t does not change bilaterally."  The Veteran had no gross instabilities to anterior drawer and Lachman.  Varus/valgus stress testing was 0 and 30 degrees.  There was negative McMurray's click test.  All testing was fine with good end point and normal testing.  There was medial joint line and peripatellar pain bilaterally.  Patellar compression caused pain on the right knee, and there was intraarticular effusion.  The Veteran had no other swelling, deformity, or discoloration.  He did have 5/5 strength to overcome gravity and straighten his leg in the chair.  The Veteran was diagnosed with right knee chondromalacia status post arthroscopy with synovial plica.  X-rays showed degenerative changes.  The examiner expected that the Veteran would have repetitive motion flare-ups if he had any physical activity.  He noted that the Veteran had not worked since he had been in his wheelchair.  The examiner opined that he did not believe that sedentary employment would be precluded, but no physical jobs were possible at this time.  

In an April 2012 VA medical report, the Veteran was diagnosed with moderate right knee osteoarthritis.  A right knee brace was considered.  The Veteran was requested to return to physical therapy, but he declined.  The physician expressed the concern that the Veteran was overly relying on wheelchair use and that he really should be attempting to walk more.  An x-ray indicated somewhat increased degenerative changes in both knees compared to the x-rays in 2009.  A May 2012 VA medical report reveals that the Veteran had moderate degenerative joint disease of the knees.  He refused to walk.  There was no local joint effusion, erythema, or ecchymosis.  The Veteran had mild atrophy of the quadriceps musculature and mild varus deformity of the knee with ambulation.  There was tenderness to palpation of the medial joint line, anterior region, and patellar region.  Range of motion testing showed 126 degrees flexion and 0 degrees extension.  Strength of the bilateral lower extremities was 5/5.  Lachman's, varus stress, and valgus stress were stable.  McMurray's showed crepitus, and Homan's was negative.  The Veteran was neurovascularly intact, and deep tendon and patellar reflexes were 2+.  In a June 2012 VA medical report, the Veteran's right knee was found to have pain with palpation inferior to the patella, but there was no effusion.    

On VA examination in June 2013, the Veteran complained of worsening right knee pain.  He reported that when he had flare-ups, he just stayed in bed and took it easy.  He regularly used a walker in his home and an electric wheelchair outside the home.  Range of motion testing showed 115 degrees flexion with pain and 0 degrees extension with no objective evidence of painful motion.  Upon repetitive motion, there was less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  However, there was no additional limitation of motion upon repetitive motion.  The Veteran had no tenderness or pain to palpation.  He had normal strength.  All joint stability tests were normal, and there was no evidence of recurrent patellar subluxation/dislocation.  McMurray's test was negative.  The Veteran stated that he was not able to walk, but he was able to transfer himself from his electric wheelchair to the examination table, pivoting on both feet.  The Veteran was noted to have a right meniscal tear as well as a previous meniscectomy.  The Veteran reported chronic pain and decreased motion in the right knee after his surgery.  The Veteran was diagnosed with lateral meniscal tear, treated with surgery, and degenerative joint disease of the right knee.  The examiner noted that the previous diagnosis of right knee chondromalacia status post arthroscopy with synovial plica that was made at the September 2010 VA examination was not diagnosed at the current examination.  She explained that the diagnosis of lateral meniscus tear and degenerative joint disease of the right knee was based on objective studies of the Veteran's 2006 right knee MRI and 2012 right knee x-ray.  She noted that the Veteran's records supported the fact that the current diagnosis became apparent after 1990, as the Veteran had a normal right knee arthroscopy in 1990.  She also found that there was no additional range of motion loss expected due to pain, weakness, fatigability, or incoordination during flare-ups or with repeated motion of the bilateral knees.             

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's right knee had flexion limited at most to 80 degrees, as reflected in July 2006 private medical reports.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had extension limited at most to 3 degrees, as reflected in an August 2006 private medical report.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that at no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  Although the Veteran had less movement than normal; pain on movement; and interference with sitting, standing, and weight bearing upon repetitive motion at his June 2013 VA examination, there was no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable ratings for flexion or extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  

With respect to instability, the Board notes that the Veteran had a few objective findings of instability in 2006.  Specifically, in a June 13, 2006 VA medical report, Lachman's test was 1-2+ lax, and varus stress was 1+ lax.  Valgus stress was negative, and the physician indicated that he did not order a wheelchair for the Veteran and felt awkward ordering a van for him.  He noted that the Veteran should be weight bearing as tolerated with his brace and that he should continue to walk to avoid muscle atrophy, which might worsen his condition.  The Veteran was also noted to have a history of motor vehicle accident with instability.   A July 3, 2006 private medical report reveals that anterior drawer and posterior drawer signs were 2 mm each way with some tenderness, and that varus and valgus were painful.  There was mildly positive anterior drawer noted in a July 24, 2006 private medical report.  However, there was no medial collateral ligament or lateral collateral ligament laxity appreciated, and there was tenderness with varus stress bilaterally.  The physician noted that the Veteran's medical care had been slightly complicated by the Veteran's personal interpretations of his MRI results and perseverance of asserting facts that were not supported by the literature.  In VA and private medical reports dated in August 2006, although the Veteran reported pain, he was stable to varus and valgus and had negative anterior and posterior drawer.  Finally, an October 24, 2006 private medical report indicated that the Veteran had stable ligaments, but that Lachman was 2+.  The evidence shows that for the period from June 13, 2006 through October 24, 2006, the Veteran had objective signs of instability in the right knee.  However, the Veteran's right knee was found to be mostly stable, other than findings of Lachman's test 1-2+ lax and varus stress 1+ lax in June 2006, anterior drawer and posterior drawer signs of 2 mm each way and mildly positive anterior drawer in July 2006, and Lachman's test 2+ in October 2006.  The Board thus finds that taken together, the overall evidence indicates that the Veteran's instability was no more than slight during this period.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating, but not higher, for right knee instability is warranted under Diagnostic Code 5257, for the period from June 13, 2006 through October 24, 2006.       

Since October 24, 2006, although the Veteran has reported that his right knee is very unstable and that it cannot tolerate weight for very long before it gives out, he has had no other objective findings or symptoms of instability.  Specifically, at his May 2007 VA examination, the Veteran was found to have no lateral collateral, medial collateral, or cruciate ligament laxity in his right knee.  On VA examination in September 2010, the Veteran had no gross instabilities to anterior drawer, and his varus/valgus was at 0 and 30.  A May 2012 VA treatment report indicated that the Veteran's Lachman's, varus stress, and valgus stress were stable.  Finally, at his most recent VA examination in June 2013, the Veteran's joint stability was found to be completely normal.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under Diagnostic Code 5257 for the period since October 24, 2006.    

The Board notes that there is x-ray evidence of right knee arthritis.  The Veteran is currently rated under Diagnostic Code 5020, which is to be rated as limitation of motion of affected parts as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  He has a 10 percent rating because although he has noncompensable left knee limitation of flexion and extension, there is still at least some limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  A higher 20 percent rating is only warranted if there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  However, the rating criteria under Diagnostic Codes 5003 and 5010 that are based on x-ray findings are not to be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, NOTE (2).  Therefore, the Board finds that an increased rating is not warranted for the Veteran's right knee disability under Diagnostic Codes 5003 and 5010.   

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  A July 2006 MRI of the right knee revealed a large complex tear of the posterior horn and body of the lateral meniscus with near complete loss of the substance of the meniscus.  At his June 2013 VA examination, the Veteran was also diagnosed with right lateral meniscal tear, treated with surgery.  The objective medical evidence shows that the Veteran does indeed have a dislocation of the semilunar cartilage and that he suffers from frequent right knee pain and locking.  Nevertheless, there is no evidence that the Veteran experiences frequent effusion into the joint.  While the Veteran was noted to have effusion with lower extremity edema in a June 2006 VA medical report and intraarticular effusion during his September 2010 VA examination, the objective evidence was otherwise consistently negative for any effusion in the Veteran's right knee.  Indeed, private and VA medical reports affirmatively found no effusion in July 2006, August 2006, October 2006, May 2007, May 2012, and June 2012.  Because there has been no objective evidence of consistent effusion, and the Veteran has not consistently reported repeated episodes of effusion, the Board finds that the overall evidence does not demonstrate frequent effusion.  

The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Although the Veteran has a medial meniscal tear in the right knee with frequent pain and locking, he does not meet the criteria for frequent effusion.  Because the objective medical evidence does not show frequent episodes of effusion related to the Veteran's dislocated medial meniscus, the Board finds that a separate higher 20 percent rating for a right knee disability is not warranted under Diagnostic Code 5258.         

The Board acknowledges the Veteran's assertions regarding the severity of his right knee disability, including the presence of fractures and avascular necrosis in his knee.  However, the Board notes that these assertions are not confirmed by the objective medical evidence of record.  Thus, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5258, 5260, 5261 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for his right knee disability based on limitation of motion and his 10 percent rating for right knee instability from June 13, 2006 through October 24, 2006 contemplated his subjective complaints of pain, locking, popping, clicking, swelling, and instability, as well as his functional impairment.  There was no evidence that his right knee disability was manifested by compensable limitation of extension or flexion, subluxation, or ankylosis.  Although the Veteran had a dislocated semilunar cartilage with frequent episodes of locking and pain, there was no evidence of frequent episodes of effusion.  There was also no evidence that the Veteran had any more than mild instability from June 13, 2006 through October 24, 2006.  Therefore, the Veteran's subjective complaints were included in the 10 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

In this case, the Veteran is service-connected for a right knee disability based on limitation of motion, rated as 10 percent disabling.  As a result of this decision, the Veteran also has a separate rating for right knee instability, rated as 10 percent disabling from June 13, 2006 through October 24, 2006.  Thus, the Veteran does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran reported at his July 2012 travel board hearing that he had 2 1/2 years of a college education.  He also noted in his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had Chinese speaking skills.  Regarding his work history, the Veteran established at his July 2012 hearing that he had work experience as an engineer and in sales.  

In an August 2006 private neuropsychological evaluation report, the Veteran was diagnosed with cognitive disorder with frontal-limbic type deficits, inconsistent attention, concentration, mental control, and inconsistent cognitive intregration; bipolar disorder; and learning disorder for math and possible reading comprehension.  He was noted to be in a significant amount of pain from his right knee injury that may require a knee replacement.  He was found to be virtually wheelchair-bound and could not weight-bear for any length of time.  The psychologist opined that due to the instability of the Veteran's knee condition, his chronic pain, and the frontal/limbic deficits that were sequelae of his brain injuries, it would be virtually impossible for him to work competitively enough to support himself and his family.  She noted that the Veteran could benefit from some cognitive rehabilitation for the frontal/limbic processing deficits and some counseling to help him learn some stress and pain management techniques.  Once he was more stable, the Veteran wanted to be able to train for work that he could sustain to support himself and his family.  He expressed interest in completing his college degree and mentioned training as an x-ray technician to be able to use his background in electronics.  The psychologist found that this would be possible once the Veteran was more stable.  The psychologist also explained that in any future work situation, the Veteran would need accommodations, including being able to work on his own project with minimal interruption, needing to focus on one thing at a time with variety among his tasks to maintain interest, mini breaks to refresh attention and retain focus, and written (as opposed to oral) instructions.  In a September 2006 addendum, the psychologist clarified that the Veteran's debilitating conditions, especially his frontal/limbic cognitive processing deficits that were the sequelae of his brain injuries, were expected to be an ongoing condition that would affect him most of his life and result in him not being competitively employable to support himself and his family.  She reiterated that the Veteran's conditions were certainly expected to last far longer than one year and perhaps his life.  

On VA examination in May 2007, after examining the Veteran's right knee, the VA examiner opined that if the Veteran did not have multiple other medical problems, he would be considered employable as an engineer from an orthopedic standpoint in terms of his right knee.  

In a December 2007 letter, the Veteran's private physician opined that the Veteran was totally and permanently incapacitated as a result of multiple disabilities, including lower extremity avascular necrosis.  He explained that the Veteran was currently not able to undertake any form of gainful employment for which he was reasonably qualified and that this situation was stable, with no prospect of change or spontaneous improvement likely to occur in the future.  

A September 2009 SSA decision found that the Veteran had not engaged in substantial gainful activity since June 2006 and that his severe impairments included mixed personality disorder with narcissistic and histrionic features, delusional disorder, obesity, and degenerative joint disease of the knees.  

On VA examination in September 2010, after examining the Veteran's right knee, the VA examiner opined that he did not believe that sedentary employment would be precluded for the Veteran, but that no physical jobs were possible for the Veteran at this time.  He noted that the Veteran was in a wheelchair full-time and that although he did transfers by himself, he did not walk.  The examiner found that it was within reason to believe that the Veteran had adapted to the wheelchair and could function on his own, as he lived on his own, shopped on his own, and cleaned on his own.  

At a June 2013 VA examination, after examining the Veteran's right knee, the VA examiner opined that the Veteran's right knee condition likely rendered him unable to secure and maintain substantially gainful employment in any type of physical employment, to include employment in a loosely supervised situation or employment requiring little interaction with the public.  However, she concluded that the Veteran's right knee condition did not render him unable to secure and maintain substantially gainful employment in any type of sedentary employment that allowed wheelchair/handicap access.  This included employment in a loosely supervised situation or employment requiring little interaction with the public.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected right knee disability does not prevent him from obtaining and maintaining substantially gainful employment.  The Board acknowledges the Veteran's assertion that he is unemployable due to his right knee disability.  However, the May 2007 VA examiner found that the Veteran would be considered employable as an engineer from an orthopedic standpoint in terms of his right knee.  Although the September 2010 VA examiner found that no physical jobs were possible for the Veteran at this time, he opined that he did not believe that sedentary employment would be precluded for the Veteran.  He noted that the Veteran was in a wheelchair full-time and that although he did transfers by himself, he did not walk.  However, the examiner found that it was within reason to believe that the Veteran had adapted to the wheelchair and could function on his own, as he lived on his own, shopped on his own, and cleaned on his own.  Similarly, although the June 2013 VA examiner found that the Veteran's right knee condition likely rendered him unable to secure and maintain substantially gainful employment in any type of physical employment, she determined that the Veteran's right knee condition did not render him unable to secure and maintain substantially gainful employment in any type of sedentary employment that allowed wheelchair/handicap access.  This included employment in a loosely supervised situation or employment requiring little interaction with the public.  The competent and probative medical opinions in the record indicate the Veteran's service-connected right knee disability does not prevent gainful employment.  Indeed, there is no evidence that the Veteran's service-connected right knee disability prevented him from obtaining and maintaining sedentary employment with wheelchair/handicap access.  The Board places greater probative weight on the medical opinions concerning the Veteran's employment capability than the Veteran's lay contentions as to the limitations caused by his disabilities. 

The Board acknowledges that the August 2006 private psychologist and December 2007 private physician found that the Veteran was unemployable.  However, the August 2006 opinion with September 2006 addendum found that the Veteran was unemployable due to his knee condition and frontal/limbic deficits that were sequelae of his brain injuries.  The psychologist did not consider whether the Veteran was employable due solely to his right knee disability, without consideration of his non-service-connected frontal/limbic deficits.  Additionally, although the psychologist determined that it would be "virtually impossible" for the Veteran to "work competitively enough to support himself and his family," she also noted that it would be possible for the Veteran to complete his college degree and train as an x-ray technician once he was more stable.  She also provided a list of accommodations that the Veteran needed in any future work situation.  Thus, it appears that the August 2006 psychologist's opinion is internally inconsistent, as she suggested that the Veteran could complete education/training and work with accommodations, but concludes that it would be "virtually impossible" for the Veteran to work to support himself.  Regarding the December 2007 opinion, the Board finds that this opinion also does not specifically find that the Veteran is unemployable due to his right knee disability, without consideration of any other non-service-connected disabilities.  Instead, this opinion determines that the Veteran is unable to be gainfully employed due to his "multiple disabilities, including lower extremity avascular necrosis."  Finally, the Board notes that the Veteran was found to be disabled by the SSA, in part, due to his degenerative joint disease of the knees.  However, VA is not bound by the findings of disability or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  The evidence does not show that he cannot perform the acts required by sedentary employment due to his service-connected right knee disability.  While the Board is cognizant that the Veteran would have difficulty working due to the physical restrictions related to his right knee disability, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful sedentary employment due to his service-connected right knee disability.   

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful sedentary occupation.  Unfortunately, the fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected right knee disability makes him incapable of performing the physical and mental acts required by sedentary employment.  Thus, referral for extraschedular consideration for entitlement to a TDIU is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU rating due to service-connected right knee disability.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  






	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an increased rating for a right knee disability based on limitation of motion is denied.  

Entitlement to a 10 percent rating, but no higher, for right knee instability is granted for the period from June 13, 2006 through October 24, 2006.  

Entitlement to a TDIU as due to a service-connected right knee disability is denied.  



_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


